Citation Nr: 1515518	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for inadequate personality (claimed as nervous condition).

2. Entitlement to service connection for a disability manifested by high blood pressure.

3. Entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from January 2010 and July 2014 rating decision of Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction of the case currently resides with the RO in Atlanta, Georgia. 

In December 2014, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The issues of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for inadequate personality (claimed as nervous condition) and entitlement to service connection for a disability manifested by high blood pressure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current asthma was incurred in or aggravated by his active service. 





CONCLUSION OF LAW

The criteria for establishing service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish entitlement to service connection asthma.  The Veteran asserts that he was treated in high school for asthma, was treated on numerous occasions for flare-ups, and treated himself with an inhaler prior to service.  He further contends that prior to service, his asthma was dormant and that the cold weather in Europe during service caused him to have severe flare-ups.  He testified at his hearing that unless his condition was severe, he just self-treated with his inhaler. 

Generally, to establish entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

A veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  To rebut the presumption of sound condition, VA must show by clear and unmistakable, or clear and convincing, evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2014); VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2014); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

In this case, the Veteran's June 1973 service entrance examination noted a normal clinical evaluation of the lungs.  On the accompanying Report of Medical History it appears that the Veteran indicated having had/having asthma but then crossed out the response and instead indicated that he had not had asthma.  In any event, history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, given the normal examination findings of the lungs at entry into service, the Board finds that for purposes of determining eligibility for disability benefits the Veteran did not have asthma prior to service.

An October 1974 service treatment record showed that the Veteran was seen for asthma and he was dispensed a prescription which he was instructed to take every four hours.  Later, in December 1974, the Veteran was seen for again asthma complaints.  At that time, it was noted that he had a 12-year history of asthma.  

Relevant post-service medical evidence includes a November 2009 VA examination report.  Based on review of the medical records and evaluation of the Veteran, the examiner indicated that he was unable to provide an opinion as to whether the Veteran's asthma was worsened or aggravated by service without resorting to mere speculation.  The examiner reasoned that medication used for asthma at that time was considered usual and customary treatment for asthma at that time.  In a December 2014 letter, K.D., D.O. indicated that the Veteran had asthma since he was a child and that it was dormant for several years until his service when he was exposed to extreme climates in Europe.  She opined that it was at this point that he started having exacerbations.  

As a lay witness, the Veteran is competent to report symptoms related to his asthma flare-ups as such are readily observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Additionally, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  Instead, as a finder of fact, the Board must determine whether the lay testimony is credible.  As a finder of fact, the Board concludes that the Veteran is competent and credible as to his assertions that his asthma was exacerbated by climate changes during service and increased in severity therein.  Moreover, these assertions are supported by the medical entries related to asthma complaints during service.

In summary, the Veteran had a normal evaluation of the lungs at entry into service, had complaints of asthma during service, and has submitted a medical opinion which indicates his asthma exacerbations began during service.  Of note, this medical opinion, which the Board is affording high probative value, supports a finding that the Veteran's asthma began during service or, if pre-existing service, was permanently aggravated during service.  As such, service connection for asthma is warranted.
 

ORDER

Service connection for asthma is granted. 


REMAND

In a July 2014 rating decision the VA RO in Atlanta, Georgia denied the Veteran's claims related to whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for inadequate personality (claimed as nervous condition) and entitlement to service connection for a disability manifested by high blood pressure.  The Veteran filed a timely notice of disagreement with this decision in August 2014.  Because the notice of disagreement remains unprocessed, the Board finds that a remand is necessary for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing entitlement to service connection for a disability manifested by high blood pressure and whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for inadequate personality (claimed as nervous condition). 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


